United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1344
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Jamie Urias, Jr., also known as         *
Valentin Medelez,                       *     [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: December 3, 2002
                              Filed: December 11, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

      Jamie Urias, Jr., pleaded guilty to intentionally distributing 50 or more grams
of a mixture containing methamphetamine, 21 U.S.C. § 841(a)(1) and (b)(1)(B)
(2000). The District Court1 sentenced him to the ten-year mandatory minimum term
of imprisonment and eight years of supervised release.




      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
       On appeal, counsel has filed a brief and moved to withdraw under Anders v.
California, 386 U.S. 738 (1967), arguing the guilty plea was not taken in compliance
with Federal Rule of Criminal Procedure 11 because Urias was not adequately
informed of the statutory mandatory minimum sentence. Having carefully reviewed
the plea transcript, we conclude there was no plain error because the magistrate judge2
repeatedly informed Urias of the mandatory minimum and Urias indicated he
understood it. See United States v. Vonn, 122 S. Ct. 1043, 1046 (2002). We have
further reviewed the record independently pursuant to Penson v. Ohio, 488 U.S. 75
(1988), and have found no nonfrivolous issues. Accordingly, we affirm. We also
grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Paul A. Zoss, United States Magistrate Judge for the Northern
District of Iowa.
                                          -2-